                      IN THE UNITED STATES DISTRICT COURT
                     FOR THE SOUTHERN DISTRICT OF GEORGIA
                              STATESBORO DIVISION


 MICHAEL TIMMS,

                Plaintiff,                                 CIVIL ACTION NO.: 6:19-cv-55

        v.

 WARDEN DEAL; CO HUTCHISON; SGT.
 PREJETT; and CO JHOSON,

                Defendants.


                                           ORDER

       This matter comes before the Court on Plaintiff’s Motion to Dismiss Complaint. (Doc. 12.)

Plaintiff asks the Court to dismiss his Complaint against all Defendants. (Id.) Pursuant to Federal

Rule of Civil Procedure 41(a)(1)(A)(i), the Court GRANTS Plaintiff’s Motion to Dismiss and

DISMISSES Plaintiff’s Complaint without prejudice. The Court DIRECTS the Clerk of Court

to enter an appropriate judgment of dismissal and to CLOSE this case.

       SO ORDERED, this 18th day of March, 2020.




                                      R. STAN BAKER
                                      UNITED STATES DISTRICT JUDGE
                                      SOUTHERN DISTRICT OF GEORGIA
